Exhibit 12.1 Ratio of Earning to Fixed Charges (Dollars in thousands) Six-month Period Ended June 30, Year Ended December 31, (unaudited) (unaudited) Consolidated income (loss) before income tax and non controling interest ) Income (loss) from discontinued operations - - - ) ) ) Investment in affiliates 28 Interest expense continuing operations Amortization of capitalized interest Amortization of debt issue costs Interest expense discontinued operations - - - 5 10 Earnings ) ) ) Interest expenses continuing operations Interest expenses discontinued operations - - - 5 10 Amortization of debt issue Capitalized interest - - - Fixed charges Ratio of earnings to fixed charges - Dollar amount of deficiency in earnings to fixed charges (1) In this fiscal year the earnings were inadequate to cover fixed charges.
